Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 8 directed to an invention non-elected without traverse.  Accordingly, claim 8 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art as they cannot be anticipated or rendered obvious.  The closest prior art is drawn to the methods and devices of Liang.  The device of Liang functions on the basis that the outer tube has a higher linear flow rate allowing for homogenous precipitation of the structures based on the impingement of the precursor in the inner tube having a much lower flow rate.  Calculations for these flow rates are set forth in the Interview Summary record prepared by the examiner.  Liang does not teach that the flow rates may be set such that the inner tube had a much higher linear flow rate than the outer tube.  It is not clear that the method of Liang would achieve the same result, effect or advantage if this were to occur.  As this is the case, it would not have been obvious to arbitrarily reverse the flow rates in the system of Liang as such a modification would be considered a hindsight manipulation.  As the claims as set forth are not obviated by the prior art, they are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734